Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4, in the reply filed on 10/21/2021 is acknowledged and made final. Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-4 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for non-metal catalyst  functioning as a catalyst for an etherification between a polymer resin and hydroxyl group on the substrate under ultraviolet light irradiation (See page 11-12 of present specification), does not reasonably provide enablement for a non-metal catalyst catalyzing a cross-coupling photoreaction of among compounds having carbon-carbon single bond, compounds having a carbon-oxygen single bond, and compounds having a carbon-nitrogen single bond under ultraviolet light as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim, "catalyzing a cross-coupling photoreaction compounds having carbon-carbon single bond, compounds having a carbon-oxygen single bond, and compounds having a carbon-nitrogen single bond”, is inclusion of any organic compound having carbon-carbon single bond, carbon-oxygen single bond, or  carbon-nitrogen single bound; where such breadth necessarily includes infinite species of organic compounds. One of ordinary skill in the art would not reasonably be able to select suitable compound from an infinitely large number of organic compounds to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable substituents from an infinitely large number of organic compounds would be unknown to one of ordinary skill; species of different organic compounds may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (CN 109244104, of record, ‘104 hereafter, cited paragraphs please see original document).
Regarding claims 1 and 3-4, ‘104 discloses a color photoresist ([0064]-[0150]) comprising a curable resin being acrylic resin in a preferred content range of 3 to 10 % by weight ([0080]-[0103]),  a polyfunctional monomer being polyhydroxyl acrylate in an amount of 3 to 10% by weight ([0128], [0133]), an initiator including acetophenone derivative in amount of 0.3 to 5% by weight ([0136]-[0137]), a solvent including propylene glycol methyl ether acetate in an amount of  80% by weight ([0144], comparative example 1), a colorant being a pigment and dye particles including green .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (CN 109244104, of record, ‘104 hereafter, cited paragraphs please see original document) in view of Aramburo et al (US 2017/0088496. ‘496 hereafter).
Regarding claim 2, ‘104 teaches all the limitation of claim 1, ‘104 discloses the color photoresist may contain an organic acid as a catalyst ([0141]) but does not specifically disclose the organic acid being trifluoroacetic acid; however, it is known in the art that organic acid including trifluoroacetic acid is a known catalyst for etherification as evidenced by ‘496 ([0034]). In light of these teachings, one of ordinary skill in the art would have used trifluoroacetic acid as an etherification catalyst (or catalyst for cross-coupling photoreaction) to modify the photoresist of ‘104, because substitution of one known element (trifluoroacetic acid) for another (octanoic acid of ‘104) yields predictable results of rendering the photoresist having desired crosslinking rate (See MPEP 2143 B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782